 SERVICE EMPLOYEES UNIONService Employees International Union,Local No. 50,AFL-CIOandOur Lady of Perpetual HelpNursingHome,Inc.Cases14-CB-2547 and14-CB-2615January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 21, 1973, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Service EmployeesInternationalUnion, Local No. 50, AFL-CIO, St.Louis,Missouri, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order, except that the attached notice issubstituted for theAdministrativeLaw Judge'snotice.iThe notice to members is modified to conform to the Order.For the reasons expressed in his dissenting opinion inUnion deTronquistas de Puerto Rico, Loc 901, Teamsters (Lock Joint Pipe & Co ofPuertoRico),202NLRB No 43, Chairman Miller would expand theremedial order to include an award of backpay to Ensley, Richardson, andTrice, nonstriking employees who were compelled to cease working as aconsequence of the Respondent's unlawful and coercive activities. Accord-ingly, although agreeing with his colleagues in all other respects, ChairmanMiller dissents from their failure to fully remedy the unfair labor practicescommitted by Respondent by imposing backpay liability upon it for thesethree employees.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a'trial at which all parties had the opportuni-ty to present their evidence, it has been found that we117violated the law by committing unfair labor practicesand we have been ordered to post this notice and tokeep the promises that we make in it.WE WILL NOT threaten any employees of OurLady of Perpetual Help Nursing Home, Inc., orany other employer doing business with it, withphysical harm or any other reprisals, hit their carswith any object, physically block or harass them,or restrain or coerce them in any like or relatedmanner because of their desire to cross a picketline at Our Lady of Perpetual Help NursingHome, Inc., or because they seek to exercise theirrights guaranteed in Section 7 of the Act.SERVICE EMPLOYEESINTERNATIONAL UNION,LOCAL No. 50,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4167.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnNovember 6, 1972, the charge in Case 14-CB-2547 wasfiled.On December 29, 1972, Respondent and the ActingRegionalDirector entered into an informal settlementagreement disposing of the charge. However, on March 5,1973,Respondent gave notice that it would not complywith the settlement agreement. On March 12, 1973, thesettlement agreement was vacated and set aside and acomplaint issued alleging that Respondent violated Section8(b)(1)(A) of the Act by various acts of misconduct duringOctober and November 1972, in conjunction with picket-ing at a nursing home operated by the Charging Party.Respondent filed an answer denying the commission ofany unfair labor practices. A hearing on this complaintopened on April 10, 1973. At the conclusion of the GeneralCounsel's case, Respondent and the General Counsel againentered into an informal settlement agreement, over theobjection of the Charging Party. After argument, thehearing was continued indefinitely pending compliancewith the new settlement agreement.On April 23, 1973, the charge in Case 14-CB-2615 wasfiled,and on May 16, 1973, the complaint issued in that208 NLRB No. 10 118DECISIONSOF NATIONALLABOR RELATIONS BOARDcase alleging that Respondent had further violated Section8(b)(1)(A) by further acts of misconduct in January,February, and April 1973, in conjunction with picketing atthe nursing home. On May 23, 1973, the General Counselmoved to set aside the settlement agreement in Case14-CB-2547, to consolidate the two cases, and set them forfurther hearing. On June 11, 1973, that motion was grantedover Respondent's objection.' Respondent in the mean-time filed an answer denying the commission of any unfairlabor practices in Case 14-CB-2615.A further hearing was held on the consolidated com-plaints on July 9 and 11, 1973. At the conclusion of thehearing oral argument was waived. A brief has beenreceived from the General Counsel.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERThe Charging Party, Our Lady of Perpetual HelpNursing Home, Inc., is a nonprofit corporation whichoperates a nursing home in St. Louis, Missouri. During thecalendar year 1971, a representative period, the Employerderived gross revenues in excess of $100,000 from theoperation of its nursing home and purchased goods andmaterials valued in excess of $5,000 which were deliveredto it directly from points outside Missouri. I find that theCharging Party is an employer engaged in commercewithin the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's business representative, Ann Spears, wasitsprincipal representative responsible for the strike.Spears visited the picket line regularly and stayed for fromone to several hours at a time. Other staff representativesofRespondent also occasionally visited the picket line.Three picket captains were appointed to be in charge of thepicketing in the absence of other representatives ofRespondent. They were John Williams, Sadie Caldwell,and Jo Ann Gathing. Each was responsible for an 8-hourperiod each day, and picketing was maintained on a 24-hour basis. Four pickets were assigned to each shift, withtwo assigned to picket and two as relief. The relief picketswere to remain in a car or a nearby house when notpicketing.2 Those who were scheduled to picket were paidstrike benefits by Respondent. At all times material therewere police present at the picket line.At the outset of the picketing on the instruction ofRespondent's President John Sorbie, Spears orally instruct-ed the pickets that the picketing was to be peaceful andnonviolent, that the pickets could talk to persons seeking toenter the nursing home, that they could not block theirentrance, and that there were to be no disturbances.According to Spears she repeated these instructions almostdaily after the picketing started.3InearlyJanuary1973,after the first settlementagreement in Case 14-CB-2547 was executed, Respon-dent's counsel prepared written instructions which wereread to the pickets by Spears. These instructions insofar asmaterial herein provided that pickets were not to blockexitsor entrances, to converse with anyone, to recordlicense numbers,or to take any photographs. Affirmative-ly,pickets were advised to refer all questions to Respon-dent's business agents and to conduct themselves peaceful-ly and politelyat all times.The principal issues raised at the hearing are whetherRespondent's business representatives themselveswereresponsible for or condoned any misconduct and whetherRespondent is responsible for the conduct of others at andaway from the picket line.A.BackgroundIn July or August 1972, Respondent furnished employeesof the nursing home with authorization cards to sign, andin late August it filed a petition seeking a representationelection. A consent-election agreement was entered and anelection was scheduled for September 26, 1972. However,on September 25 the Regional Director postponed theelection.On or about October 4 a meeting of theemployees was held at which they voted to strike againstthe nursing home. Respondent did not authorize a strike atthat time, but when the employees again met on October 9and again voted to strike, Respondent authorized a striketo begin on October 11, 1972. A picket line was institutedand maintained at the nursing home until April 23, 1973,when the strike ended.iThe ordergranting the motionprovided that if theevidence failed tosustain the allegationsof the second complaint, the settingaside of thesettlement agreementwould be subject to reconsideration As I find merit inmost ofthe allegationsof the second complaint,there is no occasion toconsider reinstatingthe settlement agreement,and the merits of theallegationsof bothcomplaints are considered belowB.The Alleged Misconduct1.On or about October 18, Lee Matthey, president ofNational Laundry Company, arranged to meet one of hisdrivers,Willie Garner, at the nursing home to assist him indelivering laundry to the home. Matthey joined Garner inthe truck which proceeded up an alley to the deliveryentrance at the rear of the nursing home. Respondent'sRepresentative Spears and several others were standingthere.While Matthey was making the delivery, Spears saidto him, "You can't make a delivery here. He's going to getinto trouble," referring to Garner who was standing next toMatthey. Matthey replied that they were going to make thedelivery.Another woman who was standing near Spearspointed to Garner and said, "We're going to get you."4Spears' statement to Matthey in the presence of Garner2Theevidence indicates,however,that at most times material there weremore than two persons picketing at a time3Minnie Lee Bell testified that on one occasion Spears told the picketsthat if they laid downin front of a truck or car, the nursing home could getan injunction She told them to keepitcooland not to threaten people4Mattheyso testifiedGarnerwas not called as a witness, but James SERVICE EMPLOYEES UNIONclearly conveyed that Garner would be in trouble if thelinendelivery was made. While Spears was not explicit asto the kind of trouble Garner might anticipate, thestatement of the unidentified woman standing in the groupat the gate was a commonly understood threat of directphysical reprisal, which in the absence of clarification ordisavowal by Spears gave similar coloration to Spears'threat.Spearswas admittedly an agent of Respondent. Herconduct and that of the unidentified woman standing withthe group at the gate are properly attributed to Respon-dent.-5 I find that by this conduct, Respondent threatenedGarner with reprisal and violated Section 8(b)(1)(A) of theAct.2.A few days later Matthey again joined his driver tomake a delivery to the nursing home. A man subsequentlyidentified byMatthey as Respondent'sBusiness Repre-sentativeWalter Murphy stood near the entrance while thedelivery was made and seemed to be taking notes. Mattheywent to Murphy, identified himself, and said that he wasthe one who made the delivery and crossed the picket line.Murphy replied, "I don't care about you, he's the manwe're after," referring to the driver who was standing nexttoMatthey. There was a lot of shouting and profanity fromthose assembled at the gate. Some one said that if thedriver didn't keep the truck out of there, they were liable towreck it and that they would take care of him.6Murphy, like Spears, was an admitted agent of Respon-dent.Within the hearing of the driver Murphy threatenedthat the driver was the man they were after. As in theprevious incident the vague statement by Murphy wasfollowed by more explicit threats of reprisal, whichMurphy did not disavow,againstthe driver by thoseassemb' led at the gate. I find that Murphy's statements andthose directed at the driver by others in Murphy'spresenceare attributable toRespondent and violated Section8(b)(1)(A) of the Act.3.About 2 or 3 weeks after the strike started, inresponse to questions by some of the pickets, Spears toldthem they could copy down license numbers, telephonenumbers, and local union numbers from trucks makingdeliveries to the nursing home.? Picket Minnie Bell tookdown license numbers of the National Linen and Top MistFoods trucks and turned them over to union representa-tives. She made no attempt to conceal this from driversmaking deliveries. Other pickets took down numbers also.According to Spears, the information was recorded so thatRespondent could call the companies and ask them tohonor the picket line.In the light of Spears' testimony, it is clear thatRespondent authorized pickets to recordlicensenumbersand other information pertaining to trucks making deliver-Redstone,businessmanager ofthe nursinghome,testifiedto anotherversion ofthis incident attributingmore explicit threats to Spears.Spearsdenied makingthe statementsattributed to her by Mattheyand Redstoneand denied that Redstone was present when Matthey made the delivery.Matthey did not identify Redstoneas present,and thereare sufficientvariances between the testimonyofMatthey and Redstone to warrant theconclusionthat if Redstonewitnessedthe incident,he did so from adistance and was notin a positionto observe itclosely. I do not rely onRedstone'sversionof the incident. However, Matthey appeared to be adisinterestedwitness who testified forthrightly and without hyperbole. Ihave creditedMatthey and reject Spears' version ofthe incident5TeamstersLocal No 115 (E.1 Lavino & Company),157 NLRB 1637,119ies to the nursing home, at least until Respondent's counselfurnished contrary written instructions in early 1973. TheGeneralCounsel contends that the recording of thisinformation violated Section 8(b)(1)(A) relying onLocal316,United Cement, Lime, and Gypsum Workers Interna-tionalUnion, AFL-CIO (National Gypsum Company),133NLRB 1445. In that case, the union recorded licensenumbers of cars of nonstriking employees and publishedthem in a publication distributed to union members in thearea.Here the information recorded did not pertain topersonal vehicles of employees, and there is no evidence ofpublication of the recorded information. There is noevidence that the recorded information was put to anyimproper use. I find that the recording of license numbersand other identifying information relating to trucksmaking deliveries to the nursing home was not coercivewithin the meaning of Section 8(b)(1)(A) of the Act .84.During the first 2 or 3 weeks of the strike on severaloccasions as nursing home Business Manager Redstonecrossed the picket line, picket Yvonne Dodd told Redstonethat they would hang his "ass" from a pole and use thepole as his backbone. Other striking employees who werepicketing were present when these statements were made.On one occasion in the latter part of October, Sister MaryModesta, supervisor of maintenance and housekeeping,observed such an incident and saw Spears standing nomore than 20 feet away with a group of pickets. Spears saidnothing.9There is no question that Dodd's repeated statements toRedstone constituted threats of physical retaliation againsthim for continuing to work at the nursing home during thestrike.Although Redstone was himself not an employeewithin the meaning of the Act, Dodd's statements weremade in the presence of other striking employees andconstituted restraint and coercion of them within themeaning of Section8(b)(1)(A).i0 Dodd wasidentified as astriking employee and a picket, but not as a picket captain.The pickets were posted and paid by Respondent and atleast in theory under the direction of a business representa-tive or picket captain. Spears and Murphy had participatedin and condoned by silence other threats made to personscrossing the picket line contemporaneous with theseincidents. Indeed, as set forth above, Spears stood bysilently at one of Dodd's threats to Redstone.As foundbelow, picket captains for whose conduct Respondent wasresponsible also made threats of physical reprisal later inthe strike. I find that Spears and Murphy set the examplefor the threats made by Dodd and other pickets on theseand later occasions and that Respondent through its agentstook no effective action to disavow or stop such conduct.In these circumstances, neither the presence of police at the1642-436Mattheyso testifiedwithout contradiction and is credited.7Bell and Spearsboth so testifiedsSeeLocal 1150, United Electrical Workers (Cory Corporation), 84NLRB972, 974.9Redstone and SisterMary Modestaso testified to these incidentswithout contradiction. AlthoughRedstone testifiedthat he did not knowwhether any of Respondent's representatives were presentand did notbelieve that they were, I have credited Sister Mary Modesta's testimonyidentifyingSpears as present on one such occasion.10District 20,UnitedMineWorkers of America (Harbert ConstructionCorporation),192 NLRB 565. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDpicket line nor the verbal instructions given the pickets byRespondent absolve it from responsibility for the conductof Dodd and other pickets.' i I find that by Dodd's threatsto Redstone, Respondent violated Section 8(b)(1)(A) of theAct.5.Ruby Ensley and her daughter Suzanne Richardsonworked at the nursing home from 11 p.m. to 7 a.m. forthree nights starting in late October. As Ensley left workafter the first night, Spears approached her and sought todissuade her from crossing the picket line, telling her thatthe women there had held jobs from 2 to 17 years andweren't going to give them up for "no women in the street,no people from Magnolia House and no drunkards."Spears told her that when they finished with the nursinghome, Ensley wouldn't have a job, and would have to leaveanyway so that she might as well leave then.12 Spears alsosaid that if she wanted to work in a hospital she should goto the Union and it would send her to a hospital job.The General Counsel contends that Spears' statementimplied that Respondent and the pickets were willing toresort to any means, including violence, to prevent othersfrom working during the strike. There is no doubt thatSpears stated her appeal in forceful terms. However, I donot find in her assertion that the strikers would not give uptheir jobs for nonstrikers, whom she disparagingly de-scribed, the alleged implied threat of reprisal. Indeed, theoffer to refer Ensley to another job indicates a desire toachieve Respondent's purpose by cooperative rather thancoercivemeans.I find that Spears' statements to Ensleydid not violate Section 8(b)(1)(A) of the Act.6.On the next morning as Ensley left work, one of thepickets left the line, approached her at a nearby bus stop,and a,-ked her if she had just left work. Ensley said that shehad. Several other women, including pickets Minnie Belland Johnnie Mae Johnson, joined them. The first picketwho had questioned Ensley said that they came around todo something to her but that since she hadn't lied theywouldn't do anything to her. Minnie Bell, who was in thegroup, said "she was so tired of taking shit she didn't knowwhat to do, and she wanted to bust us so bad she didn'tknow what to do."Bell washolding a soda bottle and apaper cup with a piece of concrete in it which she keptthrowing up out of the cup as she spoke. Ensley's buscame, and she boarded it and left.13The threatening and coercive nature of this conduct isclear and need not be spelled out. The only question iswhether Respondent was responsible for it. Those identi-fiedby Ensley as the speakers had been picketingimmediately before speaking to her. Although they left theline and moved a short distance to talk to her, theirs wasnot an abandonment of picketing to engage in someunrelated conduct, but rather a redirection of theirpicketing to reach one in the class of prime objects of thepicketing. I find that the conduct of the pickets towardEnsley was part and parcel of the picketing and thatRespondent was responsible for the pickets' conduct for11Teamsters Local No 115 (EJ Lavino & Company),157 NLRB 1637,1642-43;United Rubber Workers, Local 796 (Tennessee Wheel and RubberCompany),166NLRB 165, 166-167,Drivers Local 695(TonyPellitteriTrucking Service, Inc),174 NLRB 753, 75812Ensley so testified Spears testified that she did not recall talking toEnsley and never heard her name I have credited Ensleyreasons stated above Accordingly, I find that the threats toEnsley made by pickets violated Section 8(b)(1)(A) of theAct.7.On the morning after the third night that Ensley andRichardson worked, they left work together, were escortedto the bus stop by a policeman, and boarded a bus. A fewblocks from the nursing home,Minnie Bell,Johnnie MaeJohnson and the unidentified picket who had previouslyspoken to Ensley boarded the bus. Two of them sat behindEnsley and Richardson, and one sat to one side of them.Ensley told Richardson that she didn't like to sit withpeople behind her who didn't like them and were mad atthem. Ensley and Richardson got up to move. JohnnieMae Johnson took Ensley by the arm and escorted her tothe back of the bus. Johnson said, "I thought I told you notto come back here." Ensley said she was just trying tomake her money like Johnson was trying to do. Theunidentified woman told Ensley that people like her werethe reasonSisterLouise wouldn'tsign"those papers."When Ensley and Richardson reached their stop, theyleft the bus and the others followed them. Ensley said shewouldsee them later,and they asked where she was goingand continued to follow. One of the women said, "Youcame on our job, so we're going to walk on your house likeyou walked on our job." Ensley asked why they werecoming to her house because she didn't invite them. Bellsaid, "We may be coming to steal something, you don'tknow what we are coming for, we may be coming to steal."Ensley then walked up the steps of her house and told themto come in. After they entered Bell said "she was tired oftalking, she was tired of taking shit, and she was ready tobust ass, she wanted to bust somebody's assso bad shedidn't know what to do." She also said that "if she wasn'tgoing to bust no ass she was ready to go, because she cometobust ass, she didn't come to talk, she was tired oftalking."One of the women who had remained outsidecalled for the others to come out. Johnson explained toEnsley why they should find another hospital to work inand not to return to the nursing home. The women thenleft.Ensley and Richardson did not go back to work at thenursing home again.During the bus ride and the conversation Bell held asoda bottle in a paper bag in one hand and waved it infront of Ensley's face when she spoke to her. She held acup with the piece of concrete in her other hand, andrepeatedly threw the concrete out of the cup and caughtit. 14After this incident, Richardson called the Union andasked for Ann Spears whose name had been given her byone of the pickets. She was referred to someone whoidentified himself as a Mr. Forbie or Sorbie and a directoror something of the Union. She told him what hadhappened at her house. He said they shouldn't cross thepicket line.i5Again the coercive nature of the conduct of those whofollowed Ensley and Richardson home is clear and the13Ensley so testified without contradiction and is credited14Ensley and Richardson testified to this incidentwithout contradictionIsRichardson so testified Respondent's president,John Sorbie, testifiedthat he neverheardthe name Sue Richardson before, that he never had atelephone conversation with her during the period of the picketing, and thathe never spoke to anyone whom he told that she shouldn't crossthe picket SERVICE EMPLOYEES UNION121only question is one of responsibility. Unlike the previousincident involving Ensley, here there is no evidence thatthose who followed Ensley and Richardson left the picketline immediately before following them, although theinference is strong that they had been at the nursing homeand had observed Ensley and Richardson board their bus.But the participants were the same as on the previous dayand the nature of the threatening conduct, apart from itslocus, was closely related and a continuation of the threatsof the previous day. While Respondent disclaims anyknowledge of this incident, I have credited Richardson thatafter the pickets left her mother's home, she telephoned theunion hall, spoke to a Mr. Forbie or Sorbie, and told himwhat had just happened. I have also credited her that hisresponse was that she and her mother should not cross thepicket line. In addition to Respondent's President Sorbie,who denied speaking to Richardson, the evidence showsthat among Respondent's representatives was his son DanSorbie, who also occasionally visited the picket line. Fromthese facts the inference is warranted that Richardsonspoke to one of the Sorbie's who by his response condonedthe conduct of those who followed Richardson and Ensleyhome. In these circumstances, I find that Respondent isresponsible for their conduct and thereby violated Section8(b)(1)(A) of the Act.8.In January and February 1973, Eugenia Dunn 16worked at the nursing home as a nurse's aide. Sometime inJanuary three pickets carrying signs told her they weregoing to kick her "ass." 17 I have previously found thatRespondent's representatives engaged in similar threaten-ing conduct and were aware of such conduct by others onthe picket line. Shortly before this incident Respondenthad entered into a settlement agreement disposing of thecharges based on that misconduct and had communicatednew written instructions to the pickets. Plainly, however,those instructions were no more effective or sufficient thanprevious oral instructions to stop the threats by pickets.There is no evidence that Respondent took any furthersteps to remove offenders from the picket line or preventrecurrence of such conduct. I find that Respondent mustbear responsibility for the threats directed at Denu andthereby violated Section 8(b)(1)(A) of the Act.189.On three occasions in February rocks were thrown atDenu from a car parked outside the nursing home. Sheidentified the car from which they were thrown as a brownPlymouth Fury and testified that these incidents occurredat or about 8 p.m. when it was dark. Although Denutestified that she recognized those in the car as pickets shehad seen walking with signs, her testimony as a whole isequivocal as to whether she was able to see or recognizethose in the car. Although she also testified that the car wasalways parked outside the nursing home when she arrivedat work and that pickets normally used it, no other witnessidentified the car or testified as to its regular use by pickets.I find that her testimony as a whole is not sufficient toestablish the identity of those who threw rocks at Denu.There is also no evidence that these incidents wereobserved by anyone other than those directly involved.The rock throwing described by Denu is different fromany of the previous misconduct by pickets, all of which wasverbal. The identity of those who threw the rocks is notestablished, and there is no evidence other than thetestimony of Denu as to the regularity of the appearance ofthe car outside the nursing home or its use by pickets.There is also no evidence that the rock throwing wasobserved by Respondent's representatives or was called totheir attention.While the inference is strong that the rockthrowing was not mere coincidence and was attributable atleast to persons who were in sympathy with the strikers, Ifind the evidence insufficient to establish that Respondentwas responsible for the rock throwing by the unidentifiedpersons in the car. Accordingly, I find that Respondent didnot violate Section 8(b)(1)(A) of the Act by this conduct.10.During April 1973, Linda House worked at thenursing home as a nurse's aide from 6:30 a.m. to 3 p.m. OnApril 5, she left the nursing home at 8 a.m. to take care ofsome personal matters. Picket captain Jo Ann Gathing,who was walking in front of the nursing home with a picketsign, told her "You'd better not come back." When Housereturned at or about 10:15 a.m. Gathing said to her,"We're going to get you now." 19As a picket captain, Gathing was one of those throughwhom Respondent carried out its policies in striking andpicketing the nursing home. Regardless of the limitinginstructions given her, Gathing's conduct was within thegeneral scope of her authority. I find that Respondent isresponsible for her conduct, that it constituted a coercivethreat,and that Respondent thereby violated Section8(b)(1)(A) of the Act.2011.When House left work that day, she started to drivehome in her car. Less than a block from the nursing home,a car pulled out of an alley behind her and started tofollow her. About four blocks from the nursing home,House stopped for a traffic light and the car pulled upbeside her. She then saw that a man was driving, Gathingwas in the backseat,and three other women from thepicket line were in the car. While they were stoppedGathing called out to her, asked her why she kept crossingthe picket line, and told her to stop it and quit workingthere. The driver yelled out, "Let's wreck her and her car,"and Gathing asked her how she would like to shed herblood like "the boy" had done, which House took as areference to a nursing home employee who had beenbeaten up the night before.21 At that point House drovethrough the red light which had not changed, and the othercar followed.When House reached her home a few blocksaway, the car was still following. She went past her houseand shortly thereafter the car stopped following her.While this conduct occurred away from the nursinghome, it commenced as House left work. With theexception of the driver of the car, those involved werepicketsand included Gathing, a picket captain withline I credit Richardson's description of the call she made.16Her name incoirectly appears as Virginia Demu in the transcript.17Denu so testified without contradiction18Drivers Local 695 (Tony Pellitteri Trucking Service, Inc),174 NLRB753, 75819The uncontradic ted testimony of House as to this and other incidentsdescribedbelow is credited20TeamstersLocal No. 115 (EJ Lavino & Company),157 NLRB 1637,1642,United RubberWorkers, Local 796 (TennesseeWheel and RubberCompany),166 NLRB 165,166-16721There is no allegation that the beating was attributable to Respondent 122DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsibility for the conduct of the picketing. Gathingwas a willing and active participant in the incident. Indeed,it is evident that the following of House and the threatsdirected at her were a continuation and fulfillment ofGathing's threat to House earlier that day. I find thatRespondent was responsible for Gathing's conduct and forthat of those who joined with her in following andthreatening House. I find that Respondent thereby violatedSection 8(b)(1)(A) of the Act.12.On April 12, about a week later, when House cameto work in the morning Gathing was in front of the nursinghome. Gathing asked her "how I would like to be a bloodymess and she told me she would hurt me or kill me in someway and she would see that she got me sooner or later."For the reasons previously expressed, Respondent wasresponsible for Gathing's threat. Indeed, in the light of thefact that the second informal settlement agreement wasexecuted on April 10, only 2 days before this incident, itsoccurrence and the incidents described below whichfollowed soon after give strong reason to believe that itsterms were taken seriously neither by Respondent nor thepickets and that whatever the verbal instructions whichmay have been given, they were regarded by all as moreformal than substantial. I find that by this threat of picketcaptain Gathing, Respondent violated Section 8(b)(1)(A).13.Caldon Trice had been employed by the nursinghome for a number of years before the strike. During thestrike she worked only on April 13, 14, and 15. On April13, as she left work at or about 3 p.m., Yvonne Dodd,Mary Normandy, and several other pickets were present.Dodd approached her and said, "So, you ... you was thenigger that they wanted to get" Dodd said they wouldn'tallow her to work there and draw a check while they werewalking the picket line.22 For reasons previously expressed,I find this conduct of the pickets attributable to Respon-dent. I further find it a threat of reprisal in violation ofSection 8(b)(1)(A).14.On April 14, when Trice left work at 3 p.m. YvonneDodd said to her, "So, you're back to work again." Doddtold her, that "I was the mother- they wanted to get, anigger, and they would like to mess me up good." Doddthen said, "Your old sister can't walk. She's all crippled up,and we'll cripple you up just like that. We will get you."23As above, Respondent is responsible for Dodd's threat andthereby violated Section 8(b)(1)(A).15.On the next day, April 15, as Trice left work, MaryNormandy, Yvonne Dodd, and picket captain SadieCaldwell were picketing. Dodd said "This is illegal.Wewants to get her and mess her up." Caldwell said, "Youaren't going to work here. We're walking a picket line."Trice said nothing and got into a car that was waiting forher.After she closed the door, Caldwell hit the sidewindow of the car with her umbrella.24 Caldwell rejoined agroup of pickets and shouted, "We'll get you too, SisterLouise," to Sister Mary Louise who was standing inside the22Trice's uncontradicted testimony as to this and other incidents iscredited23Dodd had previously worked with Trice's sister at the nursing home.24The pickets carried umbrellas with strike legends printed on them25 In an affidavit given by Stneve she placed these incidents on differentdates than in her testimony. She testified that she had difficultydoor of the nursing home.Trice did not work again untilafter the strike.I find that Respondent is responsible for the threats andconduct of Caldwell and Dodd and thereby violatedSection 8(b)(1)(A).16.On April 17,Jo Ann Gathing was again outside thenursing home when Linda House arrived for work at 6:30a.m. Gathing approached her with three other women, twoof whom had been in the car with Gathing 5 days earlier.Gathing blocked House's path.House tried to go aroundher, but Gathing stopped her.Gathing handed her a picketsign and told her to walk with them.House ignored herand tried to get around her. Gathing pinned House againsta pole in front of the nursing home with the sign pushed upagainst her chest.Gathing said,"You've had it now, I'mtiredof you.We are on strike and I wish you would quit."A police officer came out and told Gathing to releaseHouse.As House went into the nursing home,Gathingsaid,We will get you."By Gathing's physical obstructionand harassment of House and by her further threat,Respondent violated Section 8(b)(1)(A) of the Act.17.Rita Strieve started to work at the nursing home inApril 1972,and worked through the strike.During April1973, as Strieve was coming to work,picket Louise Jordantold her they were going to kill her old mother.Jordan waswalking the picket line at the time with two other pickets.Later in April,Jordan told her, "You're supposed to bedead."25Again these picket line threats are attributable toRespondent and violated Section 8(b)(1)(A).I. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theEmployer described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedto cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.Service Employees International Union Local No.50,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.Our Lady of Perpetual Help Nursing Home, Inc., isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.remembering dates. While it appearsthat Strieve'srecollection of dates wasuncertainand that the dates on which she placed these incidents may beinaccurate,her testimony was uncontradicted and her demeanor whiletestifying left no doubt that she vividly recalledthese incidentsand crediblydescribed them. /SERVICE EMPLOYEES UNION1233.By threatening employees with physical harm orother reprisals for crossing its picket line at the Employer'snursing home, by striking an employee's car with anumbrella, and by physically obstructing and harassing anemployee seeking to enter the nursing home on variousdates from October 1972 through April 1973, Respondenthas restrained and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act and has engagedin unfair labor practices affecting commerce within themeaning of Sections 8(b)(1)(A) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER26Respondent, Service Employees InternationalUnionLocal No. 50, AFL-CIO, its officers, agents, and represent-atives, shall:1.Cease and desist from threatening employees of OurLady of Perpetual Help Nursing Home, Inc., or any otheremployer doing business with it, with physical harm orother reprisals because of their desire to cross a picket line,striking their cars with any objects, physically obstructingor harassing them, or in any like or related mannerrestraining or coercing them in theexerciseof their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its offices and at any place whereitsmeetingsare customarily held, copies of the attached notice marked"Appendix." 27 Copies of said notice, on forms provided bytheRegionalDirector for Region 14, after being dulysigned by an official representative of Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by the Respondentto insurethat said notices are notaltered, defaced, or covered by any other material.(b)Mail signed copies of the notice to said RegionalDirector for posting, Our Lady of Perpetual Help NursingHome, Inc., willing, at all locations where notices to itsemployees are customarily posted.(c)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.26 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes27 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order ofthe National Labor Relations Board."